internal_revenue_service number release date index number ---------------- ----------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc intl plr-116890-11 date may ty -------------- legend a account account financial_institution tax years year year dear --------------- ---------------- ------------------------ ------------------------------------------ ------------------------------------------ ----------------------------------------------- -------------- ------- ------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-3 for a to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below plr-116890-11 facts a is a former canadian resident who became a u s resident in year prior to becoming a u s resident a established account a registered retirement savings_plan and account a locked-in retirement account with financial_institution a hired a certified_public_accountant cpa to prepare her year return a informed the cpa about her relocation from canada and the existence of account sec_1 and a provided the cpa with all of the documentation and information he requested in order to prepare her return the cpa failed to advise a of the need to make an election under article xviii of the united states-canada income_tax convention the treaty to defer u s taxation of income accruing in account sec_1 and in year a discussed account sec_1 and with a different cpa during this meeting a became aware of the rules regarding her canadian retirement accounts and the availability of the procedure in revproc_2002_23 for electing to defer u s income_tax under article xviii of the treaty the cpa advised a to make a request under sec_301_9100-3 for an extension of time in which to make the election ruling requested a requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in account and account law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-116890-11 in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a an extension of time provided that a satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that a satisfies the standards of sec_301_9100-3 accordingly a is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that a is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for year and each subsequent tax_year until the tax_year in which a final distribution is made from account and account a must file form_8891 for each account from which a final distribution has not been made except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling and should be associated with a’s amended returns for tax years this letter_ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely m grace fleeman senior technical reviewer branch office of associate chief_counsel international enclosure copy for purposes cc ----- ------------------------
